Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 1 of 15




                             Exhibit B

                           Proposed Order
        Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 2 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                 ORDER SUSTAINING LIQUIDATING TRUSTEE’S
        SIXTEENTH OMNIBUS OBJECTION TO CLAIMS (BOOKS AND RECORDS
                                CLAIMS)

                                          [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (this “Order”)

(i) disallowing and expunging or (ii) reducing and allowing, as applicable, the claims identified on

Schedule 1 attached hereto, it is HEREBY ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1A to this Order is disallowed in its entirety.

             3.     Each claim identified on Schedule 1B to this Order is reduced to the allowed

amount as identified.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Sixteenth Omnibus Objection to Claims (Books and Records Claims).

                                                         -1-
     Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 3 of 15




       4.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       5.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       6.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       7.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.




                              [Remainder of Page Intentionally Left Blank]




                                                 -2-
     Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 4 of 15




       8.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       9.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 5 of 15

                             Schedule 1
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 6 of 15



                             Schedule 1A

                          Disallowed Claims
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 7 of 15



  Ref         Name of                                                                                  Reasoning for
                       Debtor Name        Claim # Date Filed                     Claim Amounts
   #          Claimant                                                                                   Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
             1 ABOVE                                                Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   1       ELEVATOR                          1009    6/1/2020         General   Unsecured:  $1,150.00
                          Group LTD LLC                                                               Debtors’ books and
        INSPECTIONS                                                                                          records
                                                                                     Total: $1,150.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   2          2HYPE INC                      3362   1/12/2021         General Unsecured: $1,077.50
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,077.50

                                                              Administrative: $0.00
                                                                   Secured: $0.00
              ABBCH                                                                                   Claim is inconsistent
                                                                    Priority: $0.00
        OUSTERHOUT,       Neiman Marcus                                                               with the Reorganized
   3                                          845   5/25/2020         General   Unsecured:  $1,220.00
        LTD DBA O'MY      Group LTD LLC                                                               Debtors’ books and
          GOODNESS!                                                                                          records
                                                                                     Total: $1,220.00

                                                              Administrative: $0.00
        ADVERIS, LLC                                               Secured: $0.00
                                                                                                     Claim is inconsistent
               (DBA                                                 Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   4      MOODCAST                            879   5/26/2020         General Unsecured: $2,520.00
                          Group LTD LLC                                                              Debtors’ books and
         FRAGRANCE
                                                                                                            records
                CO.)                                                                Total: $2,520.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        AGI SUPREME       Neiman Marcus                                                              with the Reorganized
   5                                         2069   7/20/2020         General Unsecured: $1,871.78
                LLC       Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,871.78

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
         AIR FORCE        Neiman Marcus                                                              with the Reorganized
   6                                         1745   7/15/2020         General Unsecured: $1,191.45
        FILTER, LLC.      Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,191.45

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                          Neiman Marcus                                                              with the Reorganized
   7    ALEXIS MERCIER                        475   5/15/2020         General Unsecured: $2,200.00
                          Group LTD LLC                                                              Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,200.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
        ALLIED FLOW                                                 Priority: $0.00
                          Neiman Marcus                                                               with the Reorganized
   8    SPECIALISTS,                         1646   7/14/2020         General   Unsecured:  $2,436.69
                          Group LTD LLC                                                               Debtors’ books and
        INC.                                                                                                 records
                                                                                     Total: $2,436.69

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                               with the Reorganized
   9            ALLUME                        816   5/22/2020         General Unsecured: $2,143.77
                          Goodman Inc.                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,143.77

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                              Bergdorf                                                               with the Reorganized
  10          AMI PARIS                      1493    7/6/2020         General Unsecured: $1,855.57
                          Goodman Inc.                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,855.57

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        ANAHEIM GLASS Neiman Marcus                                                                  with the Reorganized
  11                                         1905   7/17/2020         General Unsecured: $1,311.30
                  INC Group LTD LLC                                                                  Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,311.30
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 8 of 15



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name        Claim # Date Filed                      Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                                with the Reorganized
  12    ANDREA NOELLE                        537    5/16/2020         General   Unsecured:  $1,363.44
                         Group LTD LLC                                                                Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,363.44

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
         AUDREY          Neiman Marcus                                                               with the Reorganized
  13                                         465    5/14/2020         General Unsecured: $1,012.50
        TAILLÃ©E         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,012.50

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                                with the Reorganized
  14    AURELE LIMITED                       423    5/14/2020         General   Unsecured:  $1,570.00
                         Group LTD LLC                                                                Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,570.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
        AUTONOLEGGIO                                                                                 Claim is inconsistent
                                                                    Priority: $0.00
                 CON Neiman Marcus                                                                   with the Reorganized
  15                                         570    5/18/2020         General Unsecured: $1,040.94
          CONDUCENTE Group LTD LLC                                                                   Debtors’ books and
         ENRICO SECCI                                                                                       records
                                                                                    Total: $1,040.94

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
            BAROQUE          Bergdorf                                                                with the Reorganized
  16                                         906    5/27/2020         General Unsecured: $1,311.00
        JAPAN LIMITED    Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,311.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        BIG ISLAND       Neiman Marcus                                                               with the Reorganized
  17                                        3308   10/29/2020         General Unsecured: $1,985.88
          CANDIES        Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,985.88

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                             Bergdorf                                                                with the Reorganized
  18     BRAVE KID SRL                      1110     6/5/2020         General Unsecured: $2,154.00
                         Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,154.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
             CANON                                                  Priority: $0.00
                         Neiman Marcus                                                                with the Reorganized
  19      SOLUTIONS                         2418    7/21/2020         General   Unsecured:  $1,412.96
                         Group LTD LLC                                                                Debtors’ books and
        AMERICA, INC.                                                                                        records
                                                                                     Total: $1,412.96

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  20    CARRUPT LOUIS                        426    5/14/2020         General Unsecured: $1,619.25
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,619.25

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  21    CELIA FRANCES                       1217    6/12/2020         General Unsecured: $1,034.26
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,034.26

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                             Bergdorf                                                                with the Reorganized
  22     CELINA LEUNG                         16     5/7/2020         General Unsecured: $1,193.75
                         Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,193.75
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 9 of 15



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
        CELMOL INC.                                                Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  23      DBA MARK                           471   5/14/2020         General   Unsecured:  $1,812.00
                         Group LTD LLC                                                               Debtors’ books and
           ROBERTS                                                                                          records
                                                                                    Total: $1,812.00

                                                             Administrative: $0.00
          CHAITNATH                                               Secured: $0.00
                                                                                                    Claim is inconsistent
           HARDUAR                                                 Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
  24    (LASER TECH                         1365   6/23/2020         General Unsecured: $1,280.00
                         Group LTD LLC                                                              Debtors’ books and
            JEWELRY
                                                                                                           records
         REPAIR INC)                                                               Total: $1,280.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
        CHAMBERS &                                                                                   Claim is inconsistent
                                                                   Priority: $0.00
         CHAMBERS        Neiman Marcus                                                               with the Reorganized
  25                                        1012    6/1/2020         General   Unsecured:  $1,356.00
              WINE       Group LTD LLC                                                               Debtors’ books and
        MERCHANTS                                                                                           records
                                                                                    Total: $1,356.00

                                                             Administrative: $0.00
             CITY OF                                              Secured: $0.00
                                                                                                    Claim is inconsistent
          SUNRISE, A                                               Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
  26        FLORIDA                         2040   7/20/2020         General Unsecured: $1,200.00
                         Group LTD LLC                                                              Debtors’ books and
           MUNICIPAL
                                                                                                           records
        CORPORATION                                                                Total: $1,200.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        CITY OF TAMPA -                                            Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
  27            ORACLE                      2612    8/5/2020         General Unsecured: $1,714.00
                        Group LTD LLC                                                               Debtors’ books and
              LOCKBOX                                                                                      records
                                                                                   Total: $1,714.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
          CLEANERS       Neiman Marcus                                                              with the Reorganized
  28                                        1161    6/8/2020         General Unsecured: $1,218.69
        SUPPLY, INC.     Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $1,218.69

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        CLOUDNOLA        Neiman Marcus                                                              with the Reorganized
  29                                         298   5/12/2020         General Unsecured: $1,416.00
              INC.       Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $1,416.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
        CREATIVE                                                   Priority: $0.00
                             Bergdorf                                                                with the Reorganized
  30      VISUAL                             339   5/13/2020         General   Unsecured:  $1,715.00
                         Goodman Inc.                                                                Debtors’ books and
        SYSTEMS                                                                                             records
                                                                                    Total: $1,715.00

                                                             Administrative: $0.00
        DENVER MODEL                                              Secured: $0.00
                                                                                                    Claim is inconsistent
         & TALENT LTD                                              Priority: $0.00
                      Neiman Marcus                                                                 with the Reorganized
  31       DBA DONNA                        1304   6/18/2020         General Unsecured: $1,854.40
                      Group LTD LLC                                                                 Debtors’ books and
             BALDWIN
                                                                                                           records
              AGENCY                                                               Total: $1,854.40

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
              DRIVERS                                              Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
  32    LICENSE GUIDE                       1257   6/17/2020         General   Unsecured:  $1,141.75
                         Group LTD LLC                                                               Debtors’ books and
             COMPANY
                                                                                                            records
                                                                                    Total: $1,141.75

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
  33      ELISE TESTOT                       412   5/14/2020         General Unsecured: $2,211.17
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $2,211.17
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 10 of 15



  Ref        Name of                                                                                    Reasoning for
                      Debtor Name          Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                     Objection
                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                               with the Reorganized
   34       FRANK NEW                          368   5/13/2020         General   Unsecured:  $2,322.00
                           Group LTD LLC                                                               Debtors’ books and
                                                                                                              records
                                                                                      Total: $2,322.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
        HARDIE'S FRUIT                                                                                Claim is inconsistent
                            The Neiman                               Priority: $0.00
          & VEGETABLE                                                                                 with the Reorganized
   35                      Marcus Group       2018   7/17/2020         General Unsecured: $1,919.24
         CO.-HOUSTON,                                                                                 Debtors’ books and
                    LP              LLC                                                                      records
                                                                                     Total: $1,919.24

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
                                                                     Priority: $0.00
         HENRY DE          Neiman Marcus                                                               with the Reorganized
   36                                          604   5/19/2020         General   Unsecured:  $2,374.00
        CASTILLON          Group LTD LLC                                                               Debtors’ books and
                                                                                                              records
                                                                                      Total: $2,374.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
        HEREU STUDIO,          Bergdorf                                                               with the Reorganized
   37                                          487   5/15/2020         General Unsecured: $2,044.00
                  S.L      Goodman Inc.                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $2,044.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                              with the Reorganized
   38           HP INC.                       2796    9/2/2020         General Unsecured: $1,949.00
                           Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,949.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                              with the Reorganized
   39   HUM NUTRITION                          812   5/22/2020         General Unsecured: $1,165.50
                           Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,165.50

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
        JFA DESIGNS,       Neiman Marcus                                                              with the Reorganized
   40                                         1226   6/13/2020         General Unsecured: $2,415.00
                 INC       Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $2,415.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                       Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                               with the Reorganized
   41         LIVIN, LLC                       641   5/19/2020         General   Unsecured:  $1,343.00
                           Group LTD LLC                                                               Debtors’ books and
                                                                                                              records
                                                                                      Total: $1,343.00

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
        MACKENZIE              Bergdorf                                                               with the Reorganized
   42                                         1514    7/7/2020         General Unsecured: $1,412.11
        GROUP INC          Goodman Inc.                                                               Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,412.11

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
                           Neiman Marcus                                                              with the Reorganized
   43        MAYA CHIA                         152   5/11/2020         General Unsecured: $1,771.20
                           Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,771.20

                                                               Administrative: $0.00
                                                                    Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                     Priority: $0.00
        MERRICK CULP       Neiman Marcus                                                              with the Reorganized
   44                                          112   5/11/2020         General Unsecured: $1,536.30
         DESIGNS LLC       Group LTD LLC                                                              Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,536.30
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 11 of 15



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name         Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
               MILK                                                 Priority: $0.00
                         Neiman Marcus                                                                with the Reorganized
   45   MANAGEMENT                            417   5/14/2020         General   Unsecured:  $1,837.50
                         Group LTD LLC                                                                Debtors’ books and
            LIMITED                                                                                          records
                                                                                     Total: $1,837.50

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
         MR. LUIS            Bergdorf                                                                with the Reorganized
   46                                        1185   6/10/2020         General Unsecured: $1,000.00
        ESCARRIA         Goodman Inc.                                                                Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,000.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
           NICOLETTA                                                Priority: $0.00
                             The NMG                                                                  with the Reorganized
   47           CAKE                          915   5/27/2020         General   Unsecured:  $1,370.97
                         Subsidiary LLC                                                               Debtors’ books and
        MARSHMALLOW                                                                                          records
                                                                                     Total: $1,370.97

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
        OCCASIONALLY                                                Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   48   MADE LLC, DBA                         262   5/12/2020         General Unsecured: $2,075.00
                         Group LTD LLC                                                               Debtors’ books and
        SWIG LIFE                                                                                           records
                                                                                    Total: $2,075.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
        ON TIMES SALES Neiman Marcus                                                                 with the Reorganized
   49                                        1813   7/17/2020         General Unsecured: $1,066.80
                   LLC Group LTD LLC                                                                 Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,066.80

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
             PASOTTI        Bergdorf                                                                 with the Reorganized
   50                                         151   5/11/2020         General Unsecured: $1,241.00
        OMBRELLI S.R.L. Goodman Inc.                                                                 Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,241.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
              PETER      Neiman Marcus                                                               with the Reorganized
   51                                         911   5/27/2020         General Unsecured: $2,017.43
        DUDGEON INT'L    Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,017.43

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
          PHILLIP            Bergdorf                                                                 with the Reorganized
   52                                          15    5/7/2020         General   Unsecured:  $1,487.50
        KADOWAKI         Goodman Inc.                                                                 Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,487.50

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   53    POETIC PILLOW                        764   5/21/2020         General Unsecured: $1,016.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,016.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                        The Neiman                                  Priority: $0.00
                                                                                                     with the Reorganized
   54         PRSB LLC Marcus Group           742   5/20/2020         General Unsecured: $1,055.00
                                                                                                     Debtors’ books and
                                LLC                                                                         records
                                                                                    Total: $1,055.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
            RADAR        Neiman Marcus                                                               with the Reorganized
   55                                        1428   6/29/2020         General Unsecured: $1,795.12
        PROMOTIONS       Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,795.12
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 12 of 15



  Ref        Name of                                                                                  Reasoning for
                      Debtor Name        Claim # Date Filed                     Claim Amounts
   #         Claimant                                                                                   Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
        RUFFLEBUTTS,     Neiman Marcus                                                               with the Reorganized
   56                                       1249   6/16/2020         General   Unsecured:  $1,092.75
                 INC     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,092.75

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
               SAFETY-                                             Priority: $0.00
                           Bergdorf                                                                 with the Reorganized
   57   KLEEN/CLEANHA                       1155    6/5/2020         General Unsecured: $1,998.40
                       Goodman Inc.                                                                 Debtors’ books and
                RBORS                                                                                      records
                                                                                   Total: $1,998.40

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   58     SARA ROBATI                        791   5/22/2020         General   Unsecured:  $1,294.67
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,294.67

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
        SJOKLAEDAGER                                               Priority: $0.00
                        Neiman Marcus                                                               with the Reorganized
   59           DIN HF.                     1216   6/12/2020         General Unsecured: $2,329.00
                        Group LTD LLC                                                               Debtors’ books and
            (66°NORTH)                                                                                     records
                                                                                   Total: $2,329.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
               SOHO                                                Priority: $0.00
                             Bergdorf                                                               with the Reorganized
   60   LETTERPRESS                         2674   8/14/2020         General Unsecured: $2,221.75
                         Goodman Inc.                                                               Debtors’ books and
                INC.                                                                                       records
                                                                                   Total: $2,221.75

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        SRS SECUIRTY     Neiman Marcus                                                              with the Reorganized
   61                                       1286   6/15/2020         General Unsecured: $1,791.30
         AGENCY, LLC     Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $1,791.30

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        STÃ©PHANIE       Neiman Marcus                                                              with the Reorganized
   62                                        413   5/14/2020         General Unsecured: $1,294.00
           JACQUET       Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $1,294.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   63     STUDIO GALA                        425   5/14/2020         General   Unsecured:  $2,375.16
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,375.16

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
                         Neiman Marcus                                                              with the Reorganized
   64    SUNNYLIFE LLC                      1271   6/17/2020         General Unsecured: $2,507.54
                         Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $2,507.54

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                          The Neiman                               Priority: $0.00
        SWEET STREET                                                                                with the Reorganized
   65                    Marcus Group         20    5/7/2020         General Unsecured: $1,587.80
         DESSERTS INC                                                                               Debtors’ books and
                                  LLC
                                                                                                           records
                                                                                   Total: $1,587.80

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                                                    Claim is inconsistent
                                                                   Priority: $0.00
        THE CAROLING     Neiman Marcus                                                              with the Reorganized
   66                                       1764   7/17/2020         General Unsecured: $1,000.00
            PARTY INC    Group LTD LLC                                                              Debtors’ books and
                                                                                                           records
                                                                                   Total: $1,000.00
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 13 of 15



  Ref        Name of                                                                                   Reasoning for
                      Debtor Name        Claim # Date Filed                      Claim Amounts
   #         Claimant                                                                                    Objection
                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        THE CLUTTS       Neiman Marcus                                                                with the Reorganized
   67                                        200    5/11/2020         General   Unsecured:  $1,950.00
        AGENCY, INC      Group LTD LLC                                                                Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,950.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
          THIS WORKS     Neiman Marcus                                                               with the Reorganized
   68                                        909    5/27/2020         General Unsecured: $2,248.16
        PRODUCTS LTD     Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,248.16

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                                                                    Priority: $0.00
        UNIVERSAL TAG, Neiman Marcus                                                                  with the Reorganized
   69                                       1362    6/23/2020         General   Unsecured:  $1,717.00
                   INC. Group LTD LLC                                                                 Debtors’ books and
                                                                                                             records
                                                                                     Total: $1,717.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   70      VIE HEALING                      2644    8/10/2020         General Unsecured: $2,450.00
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $2,450.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
        WILL MORGAN,                                                                                 Claim is inconsistent
                                                                    Priority: $0.00
        MARTIN SLIVKA    Neiman Marcus                                                               with the Reorganized
   71                                        410    5/14/2020         General Unsecured: $2,500.00
          TRADING AS     Group LTD LLC                                                               Debtors’ books and
               WILMA                                                                                        records
                                                                                    Total: $2,500.00

                                                              Administrative: $0.00
                                                                   Secured: $0.00
            WILLIAM G.                                                                               Claim is inconsistent
                                                                    Priority: $0.00
               BURNS' Neiman Marcus                                                                  with the Reorganized
   72                                        773    5/21/2020         General Unsecured: $2,195.08
             BUSINESS Group LTD LLC                                                                  Debtors’ books and
        EXPRESS PRESS                                                                                       records
                                                                                    Total: $2,195.08

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                     Claim is inconsistent
                                                                    Priority: $0.00
                         Neiman Marcus                                                               with the Reorganized
   73     WINDSTREAM                        3067   10/12/2020         General Unsecured: $1,675.87
                         Group LTD LLC                                                               Debtors’ books and
                                                                                                            records
                                                                                    Total: $1,675.87

                                                              Administrative: $0.00
                                                                   Secured: $0.00
                                                                                                      Claim is inconsistent
                WJM                                                 Priority: $0.00
                         Neiman Marcus                                                                with the Reorganized
   74   PRODUCTIONS,                        1658    7/14/2020         General   Unsecured:  $2,500.00
                         Group LTD LLC                                                                Debtors’ books and
                 INC                                                                                         records
                                                                                     Total: $2,500.00
Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 14 of 15



                              Schedule 1B

                       Reduced and Allowed Claims
           Case 20-32519 Document 2489-2 Filed in TXSB on 05/21/21 Page 15 of 15
Ref        Name of                                                                                                                          Reasoning for
                    Debtor Name        Claim # Date Filed                     Claim Amounts                 Allowed Claim Amount
 #         Claimant                                                                                                                           Objection
                                                           Administrative: $0.00                  Administrative: $0.00
                                                                Secured: $0.00                         Secured: $0.00
                                                                                                                                         Claim is inconsistent
                                                                 Priority: $0.00                        Priority: $0.00
             BALLIN Neiman Marcus                                                                                                        with the Reorganized
 1                                        2641   8/10/2020         General Unsecured: $7,950.00           General Unsecured: $6,576.04
      INTERNATIONAL Group LTD LLC                                                                                                        Debtors’ books and
                                                                                                                                                records
                                                                                 Total: $7,950.00                       Total: $6,576.04

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
       ELITE MODEL                                               Priority: $0.00                         Priority: $0.00
                       Neiman Marcus                                                                                                       with the Reorganized
 2    MANAGEMENT                          2531   7/24/2020        General Unsecured: $17,871.13           General Unsecured: $16,200.00
                       Group LTD LLC                                                                                                       Debtors’ books and
               LLC                                                                                                                                records
                                                                                 Total: $17,871.13                       Total: $16,200.00

                                                           Administrative: $0.00                  Administrative: $0.00
                                                                Secured: $0.00                         Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                             Priority: $6,000.00                    Priority: $6,000.00
      SENSISTUDIO      Neiman Marcus                                                                                                      with the Reorganized
 3                                         986   5/29/2020          General Unsecured: $2,171.28                General Unsecured: $0.00
              S.A.     Group LTD LLC                                                                                                      Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $8,171.28                        Total: $6,000.00

                                                           Administrative: $0.00                  Administrative: $0.00
                                                                Secured: $0.00                         Secured: $0.00
                                                                                                                                          Claim is inconsistent
                                                             Priority: $1,050.00                    Priority: $1,050.00
      SENSISTUDIO          Bergdorf                                                                                                       with the Reorganized
 4                                        1082    6/4/2020          General Unsecured: $1,106.00                General Unsecured: $0.00
              S.A.     Goodman Inc.                                                                                                       Debtors’ books and
                                                                                                                                                 records
                                                                                 Total: $2,156.00                        Total: $1,050.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
      THE COSMETICS Neiman Marcus                                                                                                          with the Reorganized
 5                                        2804    9/3/2020         General   Unsecured:  $6,850.00         General   Unsecured:  $5,335.07
             FRIDGE Group LTD LLC                                                                                                          Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $6,850.00                        Total: $5,335.07

                                                           Administrative: $0.00                  Administrative: $0.00
                                                                Secured: $0.00                         Secured: $0.00
                                                                                                                                         Claim is inconsistent
                                                                 Priority: $0.00                        Priority: $0.00
       UN CADEAU DE     Bergdorf                                                                                                         with the Reorganized
 6                                        2538   7/27/2020         General Unsecured: $2,845.00           General Unsecured: $1,261.00
      LA PROVIDENCE Goodman Inc.                                                                                                         Debtors’ books and
                                                                                                                                                records
                                                                                 Total: $2,845.00                       Total: $1,261.00

                                                           Administrative: $0.00                   Administrative: $0.00
                                                                Secured: $0.00                          Secured: $0.00
                                                                                                                                           Claim is inconsistent
                                                                 Priority: $0.00                         Priority: $0.00
                           Bergdorf                                                                                                        with the Reorganized
 7     XPO LOGISTICS                      2663   8/12/2020         General   Unsecured:  $4,491.01         General   Unsecured:  $2,020.10
                       Goodman Inc.                                                                                                        Debtors’ books and
                                                                                                                                                  records
                                                                                  Total: $4,491.01                        Total: $2,020.10
